Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 3, 2021 has been entered.
Claims 3 and 11 are canceled.  Claims 1, 2, 4-10, and 12-16 are pending and will be considered for examination.  

	Allowable Subject Matter
Claims 1, 2, 4-10, and 12-16 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 9.  All other claims are dependent on these independent claims.	
	Claims 1 and 9 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

select a second social group of the plurality of social groups listed in the login switching interface, so as to log in to the second social group from the first social group.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2015/0120386 A1 (“Sherman”): Sherman teaches system, comprising: a social connection module (Fig. 3, “300”), configured to link a plurality of application programming interfaces of a plurality of social groups (paragraph [0040], lines 1-3) corresponding to a plurality of social authentication information according to the plurality of social authentication information of a user (paragraph [0053], lines 7-10 teaches a user provides permission to access their social networking site); a plurality of order message recognition modules, respectively set in the plurality of social groups, and configured to determine a plurality of purchase messages provided by the users on the plurality of social groups (paragraphs [0036]-[0038] and [0041] teaches accessing a user's social data in order to determine their purchase intent) through the plurality of application programming interfaces (paragraph [0040], lines 1-3).  However, Sherman does not teach or suggest the limitation identified above.
(ii) US 2002/0111874 A1 (“Al-Kazily”): Al-Kazily teaches a system for network based purchasing that gathers purchasing information from a user’s environment paragraph [0005], lines 1-5; paragraph [0030], lines 4- 9) and then generates a group order for purchasing (paragraph [0045], lines 9-12).  However, Al-Kazily does not teach or suggest the limitation identified above.
(iii) US 2012/0171999 A1 (“Im”): Im discloses a social network login interface that lists a plurality of social networking groups for automatic login (Fig. 6B, “603”; paragraph [0104]).  However, Im does not teach or suggest the limitation identified above.
(iv) “How To Integrate Social Media Into Your Website To Increase Your Ecommerce Sales” by Luisana Cartay (“Cartay”): Cartay generally discloses how to integrate social media into an e-commerce website in order to increase sales.  However, Cartay does not teach or suggest the limitation identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEEM U HAQ/Primary Examiner, Art Unit 3625